798 F.2d 468
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffery CAMPBELL, Petitioner-Appellant,v.Billy M. McWHERTER, Warden, Respondent-Appellee.
No. 85-5745.
United States Court of Appeals,Sixth Circuit.
June 17, 1986.

1
Before KRUPANSKY and BOGGS, Circuit Judges, and PORTER, Senior District Judge.*


2
Campbell appeals pro se from the district court's judgment denying his petition for a writ of habeas corpus.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and Campbell's brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
A Shelby County, Tennessee jury convicted Campbell of various criminal offenses.  He exhausted state remedies and filed this habeas corpus petition.  A magistrate filed a report recommending that the petition be denied.  This report gave Campbell notice that he had ten days in which to file objections.  Campbell failed to file objections.  The district court adopted the magistrate's report and denied the petition.


4
This Court granted a certificate of probable cause and held the case in abeyance pending the Supreme Court's decision in Thomas v. Arn, 728 F.2d 813 (6th Cir.1984), cert. granted, --- U.S. --- 105 S. Ct . 1391  (1985).  That case has now been decided.  Thomas v. Arn, --- U.S. --- 106 S. Ct. 466 (1985).


5
The rule in this Circuit says that a party who fails to file objections to a magistrate's report waives all issues on appeal.  United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).  In Thomas, the Supreme Court approved this rule where the party is given notice concerning the need for filing objections.  Thomas, supra, at 475.  Because Campbell was given notice of the need to file objections in this case and failed to file any objections, he has waived all issues on appeal.


6
Therefore, the judgment of the district court is affirmed under Rule 9(d) (3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Hon.  David S. Porter, Senior U.S. District Judge for the Southern District of Ohio, sitting by designation